Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on September 03, 2021.  Claims 1-20 are presented for examination
Status of Claims
3.	Claims 1-20 are pending, of which claims, of which claim 1, claim 19 and claim 20 are in independent form.
Priority
4.	This application is a CON of 16/745,976 01/17/2020 PAT 11113041.
16/745,976 is a CON of 15/829,979 12/03/2017 PAT 10540153.
15/829,979 is a CIP of 15/455,909 03/10/2017 PAT 10216494.
15/455,909 has PRO 62/429,749 12/03/2016.

Information Disclosure Statement (IDS)
5.	 Information disclosure statement filed on 09/03/2021, 09/03/2021, 09/14/2021 and 02/01/2022 have been reviewed and considered by Examiner.

Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant application 17/466,649
U.S. Patent No 10,540,153
1. A computer implemented method comprising: 

determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet; 
determining at least one secondary data source, wherein the at least one secondary data source corresponds to a different second worksheet; 
determining a relationship between records of the primary data source and records of the secondary data source, 
wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises automatically detecting the relationship based on: one or more characteristics of the first worksheet and the second worksheet, or content of the records of the primary data source and content of the records of the second data source; 
generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship; 
receiving user input modifying a record of the third worksheet; and 
updating at least one record of the secondary data source corresponding to the record of the third worksheet based on the received user input and based on the determined relationship.
1. A computer implemented method for generating an interactive web application comprising at least one web page, the method comprising:

determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet;

determining at least one secondary data source within the spreadsheet, wherein the at least one secondary data source corresponds to a different second worksheet of the spreadsheet;

determining a relationship between records of the primary data source and records of the secondary data source;

generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship;

generating a web data store separate from the spreadsheet and comprising data records from the first worksheet and the second worksheet;

generating a particular web page of the interactive web application based on at least one user interface template corresponding to the particular web page, wherein the particular web page references records of the third worksheet identified based on the at least one user interface template corresponding to the particular web page, wherein generating the particular web page of the interactive web application comprises extracting content corresponding to the records of the third worksheet from the web data store, and wherein the content corresponding to the records of the third worksheet is identified by the at least one user interface template corresponding to the particular web page;



receiving user input via an input control associated with the particular web page of the interactive web application; and


updating at least one record of the secondary data source based on the received user input and based on the determined relationship.

Claim 2
See claim 2
Claim 3
See claim 3
Claim 4
See claim 4
Claim 5
See claim 5
Claim 6 
See claim 6
Claim 7
See claim 7
Claim 8
See claim 8
Claim 9
See claim 9
Claim 10
See claim 10
Claim 11
See claim 11
Claim 12
See claim 12
Claim 13
See claim 13
Claim 14
See claim 14
Claim 15
See claim 15
Claim 16
See claim 16
Claim 17
See claim 17
Claim 18
See claim 18
19. A computing device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 
determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet; 
determining at least one secondary data source, wherein the at least one secondary data source corresponds to a different second worksheet; 
determining a relationship between records of the primary data source and records of the secondary data source, 
wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises automatically detecting the relationship based on: one or more characteristics of the first worksheet and the second worksheet, or content of the records of the primary data source and content of the records of the second data source; 
generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship; 
receiving user input modifying a record of the third worksheet; and 
updating at least one record of the secondary data source corresponding to the record of the third worksheet based on the received user input and based on the determined relationship.
1. A computer implemented method for generating an interactive web application comprising at least one web page, the method comprising:

determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet;

determining at least one secondary data source within the spreadsheet, wherein the at least one secondary data source corresponds to a different second worksheet of the spreadsheet;

determining a relationship between records of the primary data source and records of the secondary data source;

generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship;

generating a web data store separate from the spreadsheet and comprising data records from the first worksheet and the second worksheet;

generating a particular web page of the interactive web application based on at least one user interface template corresponding to the particular web page, wherein the particular web page references records of the third worksheet identified based on the at least one user interface template corresponding to the particular web page, wherein generating the particular web page of the interactive web application comprises extracting content corresponding to the records of the third worksheet from the web data store, and wherein the content corresponding to the records of the third worksheet is identified by the at least one user interface template corresponding to the particular web page;



receiving user input via an input control associated with the particular web page of the interactive web application; and


updating at least one record of the secondary data source based on the received user input and based on the determined relationship.

20. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a computing device to perform steps comprising:
determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet; 
determining at least one secondary data source, wherein the at least one secondary data source corresponds to a different second worksheet; 
determining a relationship between records of the primary data source and records of the secondary data source, 
wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises automatically detecting the relationship based on: one or more characteristics of the first worksheet and the second worksheet, or content of the records of the primary data source and content of the records of the second data source; 
generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship; 
receiving user input modifying a record of the third worksheet; and 
updating at least one record of the secondary data source corresponding to the record of the third worksheet based on the received user input and based on the determined relationship.
1. A computer implemented method for generating an interactive web application comprising at least one web page, the method comprising:

determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet;

determining at least one secondary data source within the spreadsheet, wherein the at least one secondary data source corresponds to a different second worksheet of the spreadsheet;

determining a relationship between records of the primary data source and records of the secondary data source;

generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet, and wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship;

generating a web data store separate from the spreadsheet and comprising data records from the first worksheet and the second worksheet;

generating a particular web page of the interactive web application based on at least one user interface template corresponding to the particular web page, wherein the particular web page references records of the third worksheet identified based on the at least one user interface template corresponding to the particular web page, wherein generating the particular web page of the interactive web application comprises extracting content corresponding to the records of the third worksheet from the web data store, and wherein the content corresponding to the records of the third worksheet is identified by the at least one user interface template corresponding to the particular web page;



receiving user input via an input control associated with the particular web page of the interactive web application; and


updating at least one record of the secondary data source based on the received user input and based on the determined relationship.



6.	Claim 1, claim 19 and claim 20 rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 10, 540,153 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 10, 540,153.  Claim 1 of U.S. Patent No. 10, 540,153 teaches includes all the features of claim 1, claim 19 and claim 20 of the instant application.    This is a non-statutory double patenting rejection.
7.	Claim 1, claim 19 and claim 20 rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11,113,041 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 11,113,041.  Claim 1 of U.S. Patent No. 11,113,041 teaches includes all the features of claim 1, claim 19 and claim 20 of the instant application.    This is a non-statutory double patenting rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Meijer et al. (US 20120110428, herein after Meijer– IDS of records), in view of Gorelik, US 20130254183, (herein after Gorelik).

Claim 1 is rejected, Meijer teachescomputer implemented method comprising: 
determining at least one primary data source within a spreadsheet, wherein the at least one primary data source corresponds to a first worksheet of the spreadsheet(Meijer, US 20120110428, Fig. 1, component 110 – First Data Source and paragraph [0023], first data source.  Meijer, paragraph [0029-0031].); 
determining at least one secondary data source, wherein the at least one secondary data source corresponds to a different second worksheet(Meijer, Fig. 1, component 120 – Second Data Source and paragraph [0023], second data source.  Meijer, paragraph [0029-0031].);
determining a relationship between records of the primary data source and records of the secondary data source (Meijer, US 20120110428, Fig. 1, component 110 – First Data Source, component 120 – Second Data Source and paragraph [0023], Referring initially to FIG. 1, a distributed computation system 100 is illustrated. The system 100 includes a first data source 110 and a second data source 120, as well as an adapter component 130. The first data source 110 and the second data source can be functionally coupled, distributed data sources, or, in other words, streams. In this manner, the first data source 110 and the second data source 120 can form a simple mashup, wherein data is combined across data sources to produce new data. Here, the second data source 120 is functionally dependent upon the first data source 110 as indicated by the arrow from the first data source 110 to the second data source 120. In other words, one or more values or elements of the second data source 120 can be generated as a function of data from the first data source 110. For example, if the function is simple addition of one (e.g., f(x)=x+1), the value housed in the second data source 120 will be the value of the first data source 110 incremented by one. Moreover, the value of the first data source 110 can change asynchronously, and as a result, the value of the second data source 120 can be re-computed to reflect this change.  Meijer, paragraph [0029-0031].);
 generating, automatically and based on the determined relationship, a third worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the secondary data source, wherein content of the third worksheet is synchronized with content of the first worksheet and content of the second worksheet (Meijer, paragraph [0029-0030], Unlike conventional spreadsheets, in accordance with one embodiment of the disclosed subject matter, data sources can be fully compositional. To aid clarity and understanding with respect to this aspect, an exemplary data source 500 is illustrated in FIG. 5, which is composed of a plurality of other data sources 510, 512, 514, and 520. As shown, data source 500 is composed of two embedded or nested data sources 510 and 520. In a spreadsheet context, this can correspond to encapsulating spreadsheets as other spreadsheets. Data source 510 and 520 are linked together such that data source 520 can receive input from data source 510 similar to linking of one spreadsheet to another. Further, data source 510 is composed of data source 512 and data source 514 which are also linked together. Here, however, the links go both ways indicating that data source 514 employs data provided by data source 512 and data source 512 employs data provided by data source 514. In other words, a cycle exists. Furthermore, where a particular data source is not of an appropriate form, it can be imported, or adapted and feed, into this spreadsheet-based data source world. Similarly, data from data sources can be exported to an alternate form to facilitate utilization outside this world.  Paragraph [0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4."  Meijer, paragraph [0039-0041].), and 
wherein a first row of the third worksheet comprises at least one first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship(Meijer, paragraph [0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4."… Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4."  Meijer, paragraph [0039-0041].   The Office notes that in Meijer data source "A" has the value "2" and data source "B" has the value "1" which means “first cell selected from the primary data source and at least one different second cell selected from the second data source based on the determined relationship”.  The Office notes that the value "2" from data source A which means the cell selected from the primary data source.  The Office notes that the value "1" from data source B which means the cell selected from the second data source); 
receiving user input modifying a record of the third worksheet(Meijer, paragraph [0042], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Meijer, paragraph [0039-0041].); and 
updating at least one record of the secondary data source corresponding to the record of the third worksheet based on the received user input and based on the determined relationship(Meijer, paragraph [0042], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Meijer, paragraph [0039-0041].).  
Meijer does not explicitly teach
wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises automatically detecting the relationship based on: one or more characteristics of the first worksheet and the second worksheet, or content of the records of the primary data source and content of the records of the second data source
However, Gorelik teaches
wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises automatically detecting the relationship based on: one or more characteristics of the first worksheet and the second worksheet, or content of the records of the primary data source and content of the records of the second data source(Gorelik, US 201302541383, paragraph [0117-123],  FIG. 3 illustrates an embodiment of a Complete Mapping Discovery process 300. The processing represented by block 302 performs Join Condition Discovery to discover which tables are related and how they are related. Initially, all keys are identified in each table. This helps to identify natural keys as well as generated primary keys. Subsequently, inclusion dependencies are also identified. For example, if table C has a foreign key (columns F1 . . . Fn) from P and any Fi is part of any key of C dicovered in the previous step, there is an inclusion dependency between C and P where P is the parent and C is the child.  Paragraph [0124], Join Condition Discovery.  Paragraph [0125-0134], Key Discovery.  Paragraph [0135-0138], Foreign Key Discovery.  Paragraph [0139-0150], Subsequently, the Foreign Key Discovery process determines which table is primary and which is foreign. If there is a primary-foreign key relationship between a full key of P, but only a partial key of C, then P is the parent and C is the child and the primary-foreign key relationship between them is said to be identifying. If the match columns include a full key of P and a full key of C, then P and C are peers and the relationship is said to be a partition relationship. Note that because multiple join keys may be discovered, the same two tables may have multiple instances of each type of relationships: Table 1 as parent, Table 2 as child; Table 2 as parent and Table 1 as child; and Table 1 and Table 2 as peers. Each relationship will have a different join key. ).
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Gorelik into Meijer’s invention to allow data analysis and automatic determination of causal relationships and correlations between data fields in order to improve performance of data analysis process.as suggested by Gorelik (abstract and summary of the invention).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein the third worksheet comprises an indirect view of the records of the primary data source and of the records of the secondary data source(Meijer, paragraph [0029-0030], Unlike conventional spreadsheets, in accordance with one embodiment of the disclosed subject matter, data sources can be fully compositional. To aid clarity and understanding with respect to this aspect, an exemplary data source 500 is illustrated in FIG. 5, which is composed of a plurality of other data sources 510, 512, 514, and 520. As shown, data source 500 is composed of two embedded or nested data sources 510 and 520. In a spreadsheet context, this can correspond to encapsulating spreadsheets as other spreadsheets. Data source 510 and 520 are linked together such that data source 520 can receive input from data source 510 similar to linking of one spreadsheet to another. Further, data source 510 is composed of data source 512 and data source 514 which are also linked together. Here, however, the links go both ways indicating that data source 514 employs data provided by data source 512 and data source 512 employs data provided by data source 514. In other words, a cycle exists. Furthermore, where a particular data source is not of an appropriate form, it can be imported, or adapted and feed, into this spreadsheet-based data source world. Similarly, data from data sources can be exported to an alternate form to facilitate utilization outside this world.  Meijer, paragraph [0039-0041].  Gorelik, paragraph [0117-0125 and 0139-0150].).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: 
responsive to determining that content of the primary data source or the secondary data source has changed, updating the corresponding content of the third worksheet(Meijer, paragraph [0029-0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4." Meijer, paragraph [0039-0041].  Gorelik, paragraph [0117-0125 and 0139-0150].). 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: -110-B&W Ref.: 008723.00091 
responsive to determining that content of the third worksheet has changed, updating corresponding content of the first worksheet or of the second worksheet(Meijer, paragraph [0042], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Meijer, paragraph [0039-0041].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: 
responsive to determining that formatting of at least one first record of the third worksheet has changed, updating formatting of a corresponding second record of the first worksheet or of the second worksheet (Meijer, paragraph [0039-0041], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: 
responsive to determining that formatting of at least one first record of the first worksheet or of the second worksheet has changed, updating formatting of a corresponding second record of the third worksheet(Meijer, paragraph [0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4."  Meijer, paragraph [0039-0041].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: 
determining a first user interface template within the spreadsheet, wherein the first user interface template identifies the primary data source and the secondary data source, wherein determining the relationship between the records of the primary data source and the records of the secondary data source is further based on the first user interface template(Meijer, paragraph [0042], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Meijer, paragraph [0039-0041].  Meijer, paragraph [0031].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, wherein determining the relationship between the records of the primary data source and the records of the secondary data source further comprises(Meijer, paragraph [0029-0031]. Gorelik, paragraph [0117-0125 and 0139-0150].): 
receiving second user input comprising an indication of the relationship between the records of the primary data source and the records of the secondary data source(Meijer, paragraph [0038], Referring to FIG. 6, a method of distributed computation 600 is illustrated. At reference numeral 610, data from at least a first data source is acquired. For example, the first data source can correspond to a stream of data, wherein the acquired data corresponds to the latest, or most current, data such as the current temperature or latest stock price. At numeral 620, computation is triggered with respect to a second data source based at least on the first data source. In other words, the second data source can depend on the first data source and vary as a function of the at least one first data source. Furthermore, the computation can be performed synchronously as a transaction thereby preserving ACID properties. At reference numeral 630, the second data source is exposed, for example for use by other dependent data sources.  Meijer, paragraph [0039-0041].  Gorelik, paragraph [0117-0125 and 0139-0150].).
Claim 9 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein generating the third worksheet is performed responsive to receiving second user input requesting creation of an automatically generated sheet(Meijer, paragraph [0039-0040], FIG. 7 illustrates a method 700 of facilitating exchange of data across data sources. At reference numeral 710, data is received, for example from a first data source. At 720, the received data is stored, for example in a queue. At reference 730, a determination is made as to whether there is a request for data, for example from a second data source. If there is not a current request for data at 730 ("NO"), the method 700 loops back to reference numeral 710 where it continues to receive and subsequently save data at 720. If, however, there is a request for data ("YES") data is provided to the requesting source at numeral 740 and the method loops back to reference numeral 710. In other words, data that is pushed from a first source is queued and subsequently pulled out of the queue by a second data source, namely the requesting source. In accordance with one embodiment, the request and act of providing data can be incremental such that a single value is provided for example from the front of a first-in-first-out (FIFO) queue.  Meijer, paragraph [0041].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein the determined relationship indicates a one-to-one relationship or a one-to-many relationship between the records of the primary data source and the records of the second data source(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein the determined relationship indicates that a first column of the first worksheet serves as a primary key or a foreign key(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein determining the relationship is based on a record structure of the records of the primary data source and the records of the secondary data source(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein determining the relationship is based on common content of a first column of the records of the primary data source and a second column of the records of the second data source(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, 
wherein determining the relationship is based on at least one parameter of at least one formula in a cell of the spreadsheet(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, wherein determining the relationship between the records of the primary data source and the records of the secondary data source comprises(Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].): 
determining, automatically, a potential relationship between the records of the primary data source and the records of the secondary data source based on one or more clues(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].); 
determining a reliability level of the determined potential relationship(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031].  Gorelik, paragraph [0117-0125 and 0139-0150].); and 
accepting or rejecting the determined potential relationship based on the determined reliability level(Meijer, paragraph [0002], In a relational model, or more particularly a relational database, data is structured in terms of one or more tables. Tables are relations that comprise a number of columns and rows, wherein the named columns are referred to as attributes and rows capture data for specific entity instances. For example, a table can capture information about a particular entity such as a book in rows, also called tuples, and columns. The columns identify various attributes of an entity such as the title, author, and year of publication of a book. The rows capture an instance of an entity such as a particular book. In other words, each row in the table represents attributes of a particular book. Further yet, a table can include primary and foreign keys that enable two or more tables to be linked together.  Meijer, paragraph [0029-0031]. Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: 
determining at least one tertiary data source within the spreadsheet, wherein the at least one tertiary data source corresponds to a different fourth worksheet of the spreadsheet(Meijer, paragraph [0029-0030], Unlike conventional spreadsheets, in accordance with one embodiment of the disclosed subject matter, data sources can be fully compositional. To aid clarity and understanding with respect to this aspect, an exemplary data source 500 is illustrated in FIG. 5, which is composed of a plurality of other data sources 510, 512, 514, and 520. As shown, data source 500 is composed of two embedded or nested data sources 510 and 520. In a spreadsheet context, this can correspond to encapsulating spreadsheets as other spreadsheets. Data source 510 and 520 are linked together such that data source 520 can receive input from data source 510 similar to linking of one spreadsheet to another. Further, data source 510 is composed of data source 512 and data source 514 which are also linked together. Here, however, the links go both ways indicating that data source 514 employs data provided by data source 512 and data source 512 employs data provided by data source 514. In other words, a cycle exists. Furthermore, where a particular data source is not of an appropriate form, it can be imported, or adapted and feed, into this spreadsheet-based data source world. Similarly, data from data sources can be exported to an alternate form to facilitate utilization outside this world.  Gorelik, paragraph [0117-0125 and 0139-0150].); 
determining a second relationship between the records of the primary data source and records of the tertiary data source(Meijer, paragraph [0029-0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4.".  Gorelik, paragraph [0117-0125 and 0139-0150].); and 
generating, automatically and based on the determined second relationship, a fifth worksheet comprising at least a portion of the records of the primary data source and at least a portion of the records of the tertiary data source, wherein content of the fifth worksheet is synchronized with content of the first worksheet and content of the fourth worksheet(Meijer, paragraph [0039-0041], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Gorelik, paragraph [0117-0125 and 0139-0150].).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, further comprising: - 112 -B&W Ref.: 008723.00091 
determining at least one tertiary data source within the spreadsheet, wherein the at least one tertiary data source corresponds to a different fourth worksheet of the spreadsheet(Meijer, paragraph [0029-0030], Unlike conventional spreadsheets, in accordance with one embodiment of the disclosed subject matter, data sources can be fully compositional. To aid clarity and understanding with respect to this aspect, an exemplary data source 500 is illustrated in FIG. 5, which is composed of a plurality of other data sources 510, 512, 514, and 520. As shown, data source 500 is composed of two embedded or nested data sources 510 and 520. In a spreadsheet context, this can correspond to encapsulating spreadsheets as other spreadsheets. Data source 510 and 520 are linked together such that data source 520 can receive input from data source 510 similar to linking of one spreadsheet to another. Further, data source 510 is composed of data source 512 and data source 514 which are also linked together. Here, however, the links go both ways indicating that data source 514 employs data provided by data source 512 and data source 512 employs data provided by data source 514. In other words, a cycle exists. Furthermore, where a particular data source is not of an appropriate form, it can be imported, or adapted and feed, into this spreadsheet-based data source world. Similarly, data from data sources can be exported to an alternate form to facilitate utilization outside this world.  Gorelik, paragraph [0117-0125 and 0139-0150].); 
determining a second relationship between the records of the third worksheet and records of the tertiary data source(Meijer, paragraph [0029-0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4.".  Gorelik, paragraph [0117-0125 and 0139-0150].); and 
generating, automatically and based on the determined second relationship, a fifth worksheet comprising at least a portion of the records of the third worksheet and at least a portion of the records of the tertiary data source, wherein content of the fifth worksheet is synchronized with content of the first worksheet, content of the second worksheet, and content of the fourth worksheet(Meijer, paragraph [0039-0041], FIG. 900 is a flow chart diagram of method of providing eventual consistency. At reference numeral 910, data associated with two or more data sources is re-computed, for example based on a change to a dependent data source. In some cases, where cycles exist, such re-computation can set in motion a non-terminating re-computation. For example, if "A" depends on "B" and "B" depends on "A," then a change to "A" will cause continuous re-computation since a change to "A" causes "B" to change which then causes "A" to change again. At reference numeral 920, a check is made as to whether a maximum number of cycles have occurred. If the maximum number of cycles has not been reached ("NO"), the method 900 can return to reference numeral 910. Alternatively, the method 900 can terminate upon reaching the maximum number of cycles ("YES"). In this manner, eventual consistency can be ensured artificially. Further, method 900 can be explicitly initiated to provide further updating and subsequent consistency.  Gorelik, paragraph [0117-0125 and 0139-0150].).
Claim 18 is rejected for the reasons set forth hereinabove for claim 1, Meijer, and Gorelik teach the method of claim 1, wherein at least one cell of a fourth worksheet comprises a formula that references at least one cell of the automatically generated third worksheet(Meijer, paragraph [0029-0031], At a local level, computations can be synchronous and transactional. To facilitate clarity and understanding, consider a scenario in which a data source "C" is computed as the sum of data sources "A" and "B," and initially data source "A" has the value "2" and data source "B" has the value "1" and thus data source "C" has the computed value "3." When data source "A" changes from "2" to "3," data source "C" is re-computed to be "4." However, data source "B" can change, for example from "1" to "4," prior to completion of the first computation corresponding to the change with respect to data source "A." In this case, the changes can be performed synchronously or in other words in the order in which they occurred. Furthermore, changes are performed as transactions and thus maintain ACID properties of "Atomicity," "Consistency," "Isolation," and Durability. Stated differently, modifications are completely effected or not effected at all, the transaction takes the data source from one consistent state to another, other operations cannot access data that has been modified by a transaction until the transaction has completed, and committed transactions are recoverable in the presence of system failure. Thus, the effect of the change in data source "A" is first propagated and then the effect of the change in data source "B" is propagated. In other words, data source "C" is initially "3," is changed to "4" when data source "A" changes from "2" to "3," and then is changed to "7" when data source "B" changes from "1" to "4.".  Gorelik, paragraph [0117-0125 and 0139-0150].).
As per claim 19, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 20, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199